MORGAN, Judge
(dissenting).
I respectfully dissent.
The property sought to be taxed in this instance is owned by the City of St. Louis. Section 6 of Article 10 of the 1945 Constitution of Missouri provides, in part: “All property, real and personal, of the state, counties and other political subdivisions shall be exempt from taxation . ” No exceptions are provided therein. Such exemption applies to the same in its entirety; and, any effort to tax some portion thereof carved from the fee is, in my opinion, violative of the constitutional exemption established by the citizens of this state. Cases wherein this court has found otherwise should no longer be followed.
The tax exemption is that of the City of St. Louis in the public use of the property for a municipal airport. The right to rentals for the use of a portion thereof belongs to the municipality; and common sense dictates that the City of St. Louis, in fact, is paying any tax levied by St. Louis County because the tax on a tenant necessarily must be accounted for in setting the amount of rental. For instance, if the reasonable rental is $100. per month and the county tax amounts to $10. a month, the rental available will be $90. and for all practical purposes the city pays the county tax.
The suggestion is not novel. As said in 71 Am.Jur.2d § 200, State and Local Taxation, at p. 519:
“With respect to the taxation by a municipal corporation of the property of another municipal corporation of the same *949state located within the boundaries of the former, it is the majority rule that such property is exempt from such taxation, if it would be exempt if located within its own territorial boundaries, in the absence of any provision to the contrary. In many instances, the exemption from taxation is expressed by constitutional provision or by statute. The rule is sometimes stated with the qualification that property taken or held for a public use by one municipality within the territorial limits of another, or within its own boundaries, is not subject to taxation so long as it is actually devoted to a public use. The reason is that property held and used for the benefit of the public ought not to be made to share the burden of paying the public expenses. That exemption does not rest on any provision of statute, but is founded on general principles of expediency and justice. Correspondingly, it has been held on the other hand, that exemption from taxation, in view of the principle on which it rests, cannot justly be extended to property owned by one municipality within the bounds of another, not actually devoted to a public use or held with the design within a reasonable time to devote it to such use.”
In an annotation entitled “Property of one municipality within territorial limits of another as subject to taxation by latter” in 81 A.L.R. at p. 1520, it is said:
“And it may be stated as a general rule, deduced from the holdings and inferences of the courts in the decisions herein cited, that the property of one municipality located in another in the same state is exempt from taxation, if it would be exempt if located within its own territorial boundaries, unless express legislation has changed the rule.”
Consistent therewith is the supplemental annotation in 99 A.L.R. at p. 1144.
How are such taxes to be collected if not paid? Section 140.640 prohibits a personal money judgment against a tenant for unpaid taxes. The property taxed is charged with any delinquency to be followed by foreclosure. Would be purchasers, if any, would thus be forced on the city as tenants in its property whether desirable or not. It would logically follow that the city, contrary to its constitutional exemption, would have to discharge the lien of such taxes to maintain proper control over its facility.
An airport is a unique property, with a singular reason for its existence. If prior decisions, contrary to the suggestion here made, and applicable to industrial development situations are to remain as the law of this state, it should be declared that they do not apply to a city airport.